Mr. Presiding Justice Gary delivered the opinion of the Court. This was an appeal to the Circuit Court from the judgment of a justice. The bond was filed with the clerk of the Circuit Court. The defendant in error—appellee in the Circuit Court—was not summoned into that court, nor did he there enter any appearance, yet the court, without, so far as the record shows, any motion by anybody, dismissed the appeal for want of prosecution. This is error. Wollman v. Greshetti, 37 Ill. App. 366. The judgment is reversed and the cause remanded.